F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                     February 6, 2007
                               TENTH CIRCUIT                       Elisabeth A. Shumaker
                          __________________________                   Clerk of Court

 B RIA N L. B RO WN ,

       Petitioner - A ppellant,

 v.                                                     No. 06-3154
                                                        (D. Kansas)
 W ARDEN, W arden, USP-Florence,                (D.Ct. No. 06-cv-3069-RDR)

       Respondent - Appellee.
                      ____________________________

                         OR D ER DISM ISSING APPEAL


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Brian L. Brow n is a prisoner incarcerated in the U nited States Penitentiary

in Florence, Colorado. On M arch 6, 2006, he filed a pro se petition seeking a

“W rit of Assistance for [a] W rit of Habeas Corpus A d Testificandum” pursuant to

28 U.S.C. §§ 1651 and 2241 in the United States District Court for the District of

Kansas. He requested a court order requiring federal prison officials to transport

him to appear in Kansas state court on M ay 18-19, 2006, concerning the
termination of Brown’s parental rights. See In interests of Alysa Frakes, Brow n

County District Court, No. 04-JC-6. 1 On M arch 28, 2006, the district court

granted Brown leave to proceed in form a pauperis and dismissed the action

without prejudice. The district court determined he was not entitled to a writ of

habeas corpus ad testificandum or a writ of mandamus concerning any federal

officials in his state civil matter pursuant to §§ 1651 and 2241, and further held

the court’s mandamus authority did not extend to state officials.

      Brown then filed a M otion for Reconsideration on April 14, 2006, which

the district court considered under Rule 60(b) of the Federal Rules of Civil

Procedure, reiterating his arguments. 2 The district court denied the motion and

Brown appealed on M ay 22, 2006, and then filed a “M otion for Stay Pending

Review ‘Emergency,’” on M ay 23, 2006. Noting the date of the state hearing had

passed, we issued an order requiring Brown to show cause in writing by July 14,

2006, why his appeal should not be dismissed as moot. W e received his response

on August 21, 2006 but the certificate of service indicated it was placed in the



      1
          Brown claims his presence was required to argue the transfer of custody should
be to his relatives, but he failed to present any evidence that he utilized the numerous
procedural safeguards afforded by Kansas law to achieve his goals. See K AN. S TAT.
A NN. § 38-1582(d) (appointment of an attorney for any parent who fails to appear), § 38-
1553 (stipulations), § 38-1559 (notice), § 38-1584 (preference for placement with willing
relatives upon termination of parental rights), and § 38-1591 (appeal).
      2
         A Motion for Reconsideration filed more than ten days after entry of judgment is
generally construed as a motion for relief under Rule 60(b). Weitz v. Lovelace Health
Sys., Inc., 214 F.3d 1175, 1178 (10th Cir. 2000).

                                           -2-
mail system of July 11,2006. The postmark was dated August 15, 2006. W e then

ordered Brown to explain the discrepancy and if he attributed the delay to prison

authorities, to file a grievance and submit copies of the grievance with his

response. Although Brown was ordered to respond by October 27, 2006, we did

not receive his reply until October 31, 2006. Brow n’s submission, however,

contained sufficient justification for the delay in both his initial tardiness and the

lateness of his current filing . Brown also asked for an extension of time to

receive and file the administrative resolution of his grievance. The submission of

the ultimate resolution is not necessary, as we will consider his response to our

initial Order to Show Cause.

      “A case is moot when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Hain v. M ullin, 327

F.3d 1177, 1180 (10th Cir. 2003) (quotations omitted). Brown’s reply concedes

the hearing was held on June 6, 2006. Brown’s only argument is that “a motion

for a new hearing is being filed in this matter.” (Response at 2.) Brown does not

allege the motion was actually filed nor does he mention further matters pending

in this case in his later pleading. Under the circumstances presented here, Brown

can no longer benefit from a ruling in his favor. Lewis v. Cont’l Bank Corp., 494

U.S. 472, 477 (1990) (noting that the party seeking relief “must have suffered, or

be threatened with, an actual injury . . . likely to be redressed by a favorable

judicial decision”); Aragon v. Shanks, 144 F.3d 690, 692 (10th Cir. 1998)

                                          -3-
(concluding case was moot because a favorable decision would not shorten

petitioner’s probation period). Brown’s lack of response to our Order to Show

Cause w aives any argument that his claim remains “live” either because an injury

will be redressed by a favorable decision or his case falls within the “‘capable of

repetition, yet evading review’ exception to the mootness doctrine.” Hain, 327

F.3d at 1180 (“[F]or this exception to apply, two prerequisites must be satisfied:

(1) the duration of the challenged action must be too short to be fully litigated

prior to its cessation or expiration; and (2) there must be a reasonable expectation

that the same complaining party will be subjected to the same action again.”).

      This action is moot. The appeal is DISM ISSED.

                                        Entered by the C ourt:

                                        Terrence L. O ’Brien
                                        United States Circuit Judge




                                          -4-